Citation Nr: 1109865	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-11 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim for entitlement to service connection for residuals of a head injury.  

2.  Entitlement to a compensable rating for residuals to left ring finger injury.



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training from October 1971 to November 1972.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  A March 1973 RO decision denied the appellant's claim for entitlement to service connection for residuals of a head injury.

2.  Evidence associated with the claims file after the last final denial in March 1973 is new evidence, however, considered with the previous evidence of record, it does not raise a reasonable possibility of substantiating the Veteran's claim and is therefore not material.

3.  Residuals of left ring finger injury are productive of pain on use, flexion limited to 20 degrees for the PIP joint, mild limitation of motion in the MP joint, and no limitation of motion in the DIP joint.  There is no evidence of ankylosis.



CONCLUSIONS OF LAW

1.  The March 1973 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria for a compensable rating for residuals of a left ring finger injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 5230 (2010).
3.  Evidence received since the March 1973 RO decision in connection with Veteran's request to reopen a claim of service connection for residuals of a head injury is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letters dated in April 2005 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A March 2006 letter provided this notice to the Veteran.  

With respect to the Veteran's request to reopen previously disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The Board notes that the April 2005 letter provided this notice to the Veteran.

The Board observes that the April 2005 letter was sent to the Veteran prior to the August 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated and supplemental statements of the case were provided to the Veteran in May 2007 and December 2009.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a supplemental statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.
The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant service treatment records and VA treatment records in support of the Veteran's claims.  In this regard, the Veteran's service treatment records and VA treatment records.    

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a review of the record, the Board finds that an examination, with regard to the claim for entitlement to service connection for residuals of a head injury is not necessary.  There is no duty to provide an examination until after a claim has been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  

With regard to the Veteran's claim for a compensable rating for residuals of a left ring finger injury, the Board notes the Veteran was afforded a VA examination in May 2005.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it was conducted by a neutral, skilled provider who elicited a complete history and carried out a full examination of the Veteran's left ring finger disability prior to rendering pertinent conclusions and a diagnosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).
Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  New and Material-Residuals of a Head Injury

With regard to the issue of new and material evidence, the Board notes that the Veteran's current claim is for entitlement to service connection for residuals of a head injury.  This claim is based upon the same factual basis as his original claim of entitlement to service connection for residuals of a head injury; which was denied, initially, in a March 1973 RO decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claim of entitlement to service connection for residuals of a head injury was denied by RO rating decision dated March 1973.  At the time of the prior final denial in this matter, the evidence under consideration consisted of the Veteran's service treatment records, July 1972 automobile accident records, and a January 1973 VA examination.  The March 1973 rating decision indicated that the basis for the RO's denial was that neurological examination was unremarkable and there was no evidence of neurological residuals present.  It was further noted that headaches the Veteran was suffering were probably of the tension variety.  Essentially it was determined that the Veteran did not have a current disability.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

In March 2005, the Veteran filed a petition to reopen his claim for entitlement to service connection for residuals of a head injury.  An August 2005 RO rating decision denied the Veteran's application to reopen due to lack of new and material evidence.  The Veteran was again notified of his appellate rights, and perfected an appeal of this issue.  New evidence received since the March 1973 rating decision includes an April 2005 CT scan, an August 2005 neurology service note, to include an addendum, VA treatment records from the Dayton VAMC, and various statements from the Veteran.  The Board finds that all this evidence is new as it has not been previously considered.  However, as will be explained below, the evidence, while new, is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim. 

With respect to the basis for the March 1973 RO denial, the Board observes that none of the newly submitted evidence demonstrates that the Veteran currently has residuals of a head injury.  The Board acknowledges that the April 2005 CT scan and August 2005 neurological service note with addendum provide that the Veteran has cerebral and cerebellar atrophy with mild hydrocephalus which merely represents compensatory ventricular enlargement in response to the atrophy and in itself has no clinical significance.  The Veteran was found to have no active neurological problems.  As any new evidence produced would have to demonstrate the existence of residuals of a head injury, and the new evidence produced fails to provide a current diagnosis, the Board finds that the new evidence provided by the Veteran does not meet the above requirement and therefore cannot be considered material.  
In light of the above, the Board finds that the evidence obtained in conjunction with the Veteran's request to reopen his previously disallowed claim, while new, is not material.  In this regard, none of the evidence associated with the record since the March 1973 RO decision demonstrates that the Veteran has residuals of a head injury.  Since none of this newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for residuals of a head injury is denied.  38 C.F.R. § 3.156(a).

II.  Increased Rating-Residuals of a Left Ring Finger Injury

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as will be discussed below, the disabilities at issue have not significantly changed during the pendency of this appeal and uniform evaluations are warranted.

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2010).

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The current VA regulations refer to ankylosis and limitation of motion of individual digits.  For purposes of determining favorable ankylosis, for the fourth and fifth digits (or the ring and little fingers) zero degrees of flexion represent the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal joint ("MCP") and proximal interphalangeal joint ("PIP") flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  38 C.F.R. § 4.71a(1) (2010).

The Veteran's left ring finger disability is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  Under this criteria, any limitation of motion of the ring or little finger is assigned a noncompensable evaluation.  Under Diagnostic Code 5227, a noncompensable evaluation is assigned for unfavorable or favorable ankylosis of the ring or little finger.  A note to diagnostic code 5227 states that VA may also consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  A 10 percent evaluation is assigned for amputation of the little finger, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).

On VA examination in May 2005, the Veteran reported that he could not bend the finger completely, could not put a ring on it, and he had limitations of movement in the ring finger including an inability to make a fist with his left hand.  Upon examination it was noted that the Veteran could not bend the PIP joint of his left ring finger completely.  The Veteran exhibited flexion of only about 20 degrees in comparison to 80 degrees of flexion in the right ring finger at the PIP joint.  The examiner noted that the Veteran's proximal phalanx appeared malunited in a rotated position and gets in the way of little finger in the closing of the hand and making of a fist.  The Veteran exhibited 75 degrees of flexion in the DIP joint, so there was no limitation of flexion in that joint.  However, the MP joint exhibited flexion of 85 degrees in the left ring finger so there is mild limitation in that joint.  There were no other abnormalities of the left ring finger noted.  X-rays revealed some deformity of the proximal phalanx of the left ring finger.  

Having carefully reviewed the record, the Board has determined that a compensable evaluation is not warranted for this disability.  The appropriate diagnostic code in this case is 38 C.F.R. § 4.71a, Diagnostic Code 5230, which provides a noncompensable evaluation.  In addition, no other applicable diagnostic code would warrant an increased rating in this case.  Ankylosis in the major or minor little finger or ring finger is rated non-compensable under Diagnostic Code 5227.  Extremely unfavorable ankylosis is to be rated as amputation under Diagnostic Code 5156, but neither code is applicable here because the Veteran's left ring finger is not ankylosed (frozen) or amputated.  

The Board has also considered functional loss.  The May 2005 VA examiner noted that the Veteran did have limitation of motion and that the limitation kept the Veteran from forming a fist.  In essence, any functional limitations have been contemplated by the current evaluation, which considers limitation of motion of the little finger.  See DeLuca, supra.

The Board notes that in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no competent evidence of record that the Veteran's service-connected residuals to a left ring finger injury warrant a higher rating, than that assigned herein, on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to his disability have been contemplated in the above stated rating under Diagnostic Code 5230.  The evidence also does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization or caused marked interference with employment.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Therefore as a preponderance of the evidence is against the Veteran's claim of a compensable rating for residuals of a left ring finger injury, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The Veteran's request to reopen a previously disallowed claim of entitlement to service connection for residuals of a head injury is denied.

Entitlement to a compensable rating for residuals of a left ring finger injury is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


